Name: Commission Regulation (EEC) No 2029/82 of 22 July 1982 laying down detailed rules for implementing the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff, originating in Thailand and exported from that country in 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218 / 8 Official Journal of the European Communities 27. 7 . 82 COMMISSION REGULATION (EEC) No 2029/82 of 22 July 1982 laying down detailed rules for implementing the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff, originating in Thailand and exported from that country in 1982 Cooperation Agreement if imported under cover of import licences : (a) which are issued subject to the submission of a certificate for export to the European Economic Community issued by the Department of Foreign Trade  Ministry of Commerce , Government of Thailand, hereinafter referred to as an 'export certi ­ ficate ', which meets the requirements laid down under Title I ; (b) which meet the requirements laid down under Title II . TITLE I Export certificates Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 (2) thereof, Whereas Thailand and the European Economic Community have concluded a Cooperation Agreement on the production and marketing of and trade in manioc ; whereas under this Agreement the quantities to be imported into the Community benefiting from a levy limited to 6 % concern only those quantities referred to in Article 1 of the said Agreement ; Whereas it is laid down in the Cooperation Agreement that the Community import licence shall be issued on submission of an export certificate issued by the Thai authorities, a specimen of which has been communi ­ cated to the Commission ; whereas transitional provi ­ sions should be laid down to cover instances where the importer already has an import licence ; Whereas rules should be laid down for implementing the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff originating in Thailand ; Whereas the importation of products falling within subheading 07.06 A of the Common Customs Tariff is subject to the submission of an import licence ; whereas common detailed rules for the application of this system were laid down by Commission Regulation (EEC) No 3 1 83/80 (3), as last amended by Regulation (EEC) No 49/82 (4) ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , 1 . There shall be one original and at least one copy of the export certificate, to be made out on a form of which a specimen is given in the Annex . The size of the form shall be approximately 210 x 297 millimetres . The original shall be made out on white paper having a printed yellow guilloche pattern background so as to reveal any falsification by mecha ­ nical or chemical means . 2 . The forms shall be printed and completed in English . 3 . The original and the copies shall be completed in typescript or in handwriting. In the latter case , they must be completed in ink and in block capitals . 4 . Each export certificate shall bear a pre-printed serial number ; in the upper section it shall also bear a certificate number. The copies shall bear the same numbers as the original . HAS ADOPTED THIS REGULATION : Article 1 Article 3 Products falling within subheading 07.06 A of the Common Customs Tariff originating in Thailand shall benefit from the arrangements provided for in the 1 . The export certificate shall be valid for 120 days from the date of issue . In order for it to be valid, the sections thereof must be duly completed and it must be authenticated, as stipu ­ lated in the instructions indicated thereon . The shipped weight must be written out in full and also given in figures . (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 164, 14 . 6 . 1982, p . 1 . C) OJ No L 338 , 13 . 1.2 . 1980 , p . 1 (4 ) OJ No L 7, 12 . 1 . 1982, p . 7 . 27 . 7 . 82 Official Journal of the European Communities No L 218/9  heffing beperkt tot 6 % ad valorem (toepassing van de Samenwerkingsovereenkomst). 2 . The export certificate shall be duly authenticated when it indicates the date of issue and bears the stamp of the issuing body and the signature of the person or persons authorized to sign it . 3 . By way of derogation from Article 8 (4) of Regu ­lation (EEC) No 3183/80 , the quantity placed in free circulation may not exceed that indicated in sections 10 and 11 of the import licence and the figure 0 shall be inserted accordingly in section 22 of the said licence . TITLE II Import licences Article 4 Article 7 An application for an import licence for products falling within subheading 07.06 A of the Common Customs Tariff shall be submitted to the competent authorities in the Member States accompanied by the original of the export certificate. The original of the said export certificate shall be retained by the body which issues the import licence . However, where the application for an import licence relates to only a part of the quantity indicated on the export certificate, the issuing body shall indicate on the original the quantity for which the original was used and, after affixing its stamp, shall return the original to the party concerned . Only the quantity indicated under 'shipped weight' on the export certificate shall be taken into consideration for the issue of the import licence . 1 . The import licence shall be issued on the fifth working day following the day on which the applica ­ tion was lodged, except where the Commission has informed the competent authorities of the Member State by telex that the conditions laid down in the Cooperation Agreement have not been fulfilled . In the event of non-observance of the conditions governing the issue of the licence , the Commission may, where necessary, and following consultation with the Thai authorities, adopt appropriate measures . 2 . At the request of the party concerned, and follo ­ wing communication of the Commission's agreement by telex, the import licence may be issued within a shorter period . Article 8 Article 5 By way of derogation from Article 12 ( 1 ) of Regulation (EEC) No 2042/75 ('), the deposit relating to the import licence provided for under this Regulation shall be 3 ECU per tonne . By way of derogation from Article 8 of Regulation (EEC) No 2042/75, the last day of the period of vali ­ dity of the import licence shall correspond to the last day of the period of validity of the export certificate plus 30 days . The date of issue of the export certificate shall be included in the period of validity of the certi ­ ficate . Article 6 Article 9 1 . Applications for an import licence and the licence itself shall be marked in section 14 'Thailand'. The licence shall make importation from that country compulsory. 2 . Section 20 (a) of the licence shall bear one of the following indications  levy limited to 6 % ad valorem (application of the Cooperation Agreement), The Member States shall communicate to the Commission each day by telex the following informa ­ tion concerning each application for a licence :  the quantity for which each import licence is requested,  the number of the export certificate submitted, as indicated in the upper section of the certificate,  the date of issue of the export certificate,  the total quantity for which the export certificate was issued,  the name of the exporter indicated on the export certificate .  importafgiften begrÃ ¦nses til 6 % af vÃ ¦rdien (jf. samarbejdsaftale),  BeschrÃ ¤nkung der AbschÃ ¶pfung auf 6 % des Zoll ­ werts (Anwendung des Kooperationsabkommens),  ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã Ã ­ 6 % Ã ºÃ ±Ã ' Ã ±Ã ¾Ã ¹Ã ± (Ã µÃ Ã ±Ã  ­ Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ¯Ã ±Ã  Ã Ã Ã ½Ã µÃ Ã ³Ã ±Ã Ã ¯Ã ±Ã ), TITLE III Transitional provisions Article 10  prÃ ©lÃ ¨vement limitÃ © Ã 6 % ad valorem (application de l'accord de coopÃ ©ration),  prelievo limitato al 6 % ad valorem (applicazione dell'accordo di cooperazione), The provisions of Article 1 shall apply only to export certificates issued by the Thai authorities from 28 July until 31 December 1982 .(') OJ No L 213 , 11 . 8 . 1975, p . 5 . No L 218 / 10 Official Journal of the European Communities 27 . 7 . 82 Article 11 If the products are not placed in free circulation upon their arrival in the Community and are loaded on to another form of transport, the importer must prove by means of all available commercial or administrative documents that the conditions laid down in the second indent of the first paragraph have been fulfilled . In the case of products falling within subheading 07.06 A of the Common Customs Tariff originating in Thailand and exported from Thailand before 28 July 1982, an importer with an import licence which does not entail advance fixing of the levy may not benefit from the limitation of the levy to 6 % ad valorem unless :  the products are placed in free circulation within 30 days following 28 July 1982, and  he can prove to the customs office that the products for which he is requesting free circulation were transported to the Community by the vessel indicated in section 3 of the export certificate, which he shall present to the customs office in question and prove the date on which that vessel effected the said transportation . TITLE IV Final provisions Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 28 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1982. For the Commission Wilhelm HAFERKAMP Vice-President « T K II AlSERIAL VO 10202 DEPARTMENT OF FOREIGN TRADE MINISTRY OF COMMERCE GOVERNMENT OF THAILAND EXPORT CERTIFICATE SPECIAL FORM FOR MANIOC PRODUCTS UNDER TARIFF CCT NO . 07. 06A . EXPORT CERTIFICATE NO. EXPORT PERMIT NO . 1 . EXPORTER ( NAME , ADDRESS AND COUNTRY ) 2 . FIRST CONSIGNEE ( NAME. ADDRESS AND COUNTRY ) NAME NAME ADDRESS ADDRESS COUNTRY COUNTRY 3. SHIPPED PER ¿. COUNTRY/ COUNTRIES OF DESTINATION IN EEC 5. TYPE OF MANIOC PRODUCTS 6. WEIGHT ( MET RIC TON ) 7. PACKING Ã ¹ I SHIPPED WEIGHT I 1  ¡ PE I I CH LLETS I J IN BULK Ã Ã  I I CH ESTIMATED NET WEIGHT 1 J UM ,!&gt; oHERS I ] OTHERS WE HEREBY CERTIFY THAT THE ABOVE MENTIONED PRODUCTS ARE PRODUCED IN AND ARE EXPORTED FROM THAILAND DEPARTMENT OF FOREIGN TRADE DATE NAME &amp; SIGNATURE OF AUTHORIZED OFFICIAL &amp; STAMP THIS CERTIFICATE IS VALID FOR 120 DAYS FROM THE DATE OF ISSUE FOR USE OF EEC. AUTHORITIES :